State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 12, 2014

                                   No. 04-13-00892-CV

                                     Dora GULLEY,
                                        Appellant

                                            v.

                               STATE FARM LLOYDS,
                                     Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-03371
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
       Appellant's unopposed motion to extend time to file reply brief is hereby GRANTED.
Time is extended to September 2, 2014.




                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court